Mr. Robert Gatenby RR 6, Box 134-C Mountain Home, AR 72653
Re: Proposed Constitutional Amendment
Dear Mr. Gatenby:
This is in response to your request, received by this office on January 24, 1996, for the Attorney General's approval of a proposed amendment to the Arkansas Constitution involving limitations on assessment and taxing powers of government.
Please note that the Attorney General will be unable to process your request in this instance due to the absence of a proposed ballot title and popular name in your submission.
The Attorney General is required, pursuant to A.C.A. § 7-9-107
(Repl. 1993), to approve and certify the popular names and ballot titles of all proposed initiative and referendum acts or constitutional amendments before petitions are circulated for signature. The draft of the act or amendment is submitted by the sponsor, with a proposed popular name and ballot title. A.C.A. §7-9-107(a). The Attorney General must then, within ten (10) days, approve and certify the submitted popular name and ballot title, or he may substitute and certify a more suitable and correct popular name and ballot title. Id. at subsection (b).
The purpose of the Attorney General's review, therefore, is to insure a suitable and correct popular name and ballot title for the proposed constitutional amendment. Section 7-9-107 neither requires nor authorizes this office to make legal determinations concerning the merits of the amendment or the likelihood that it will accomplish its stated objective. Our review is limited to determining whether the popular name and ballot title submitted by the sponsor accurately and impartially summarize the provisions of the amendment.
While we are therefore unable to respond to your January 24 request, please be assured that the Attorney General will act promptly and within the requisite period upon receipt of a draft of the amendment accompanied by a proposed ballot title and popular name, as required under A.C.A. § 7-9-107.
Sincerely,
Elisabeth A. Walker Assistant Attorney General
EAW/cyh